DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 02/09/2021.
Allowable Subject Matter
Claims 17, 18, 21-32, and 34 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming an array substrate comprising a plurality of pixel units on a base substrate, wherein each pixel unit of at least one of the plurality of pixel units includes a repair line, and an orthographic projection of the repair line on the base substrate partially overlaps with an orthographic projection of an anode of the OLED on the base substrate, and the repair line is coupled to a drain of the driving thin film transistor in an adjacent pixel unit; a groove is formed in a surface of at least one insulating film layer in a region of the orthographic projection of the repair line on the base substrate2Application No.: 16/489,165Docket No.: 081236-0223, and a portion of the anode of the OLED is filled in the groove, wherein a groove depth of the groove is less than a total thickness of the at least one insulating film layer, so that the repair line and the anode of the OLED are not coupled by the groove before the pixel unit of the plurality of pixel units is repaired in combinations with other claim limitations as required by claim 17.
The search of the prior art does not disclose or reasonably suggest forming a display device comprising an array substrate including a plurality of pixel units on a base substrate, wherein each pixel unit of at least one of the plurality of pixel units includes a repair line, and an orthographic projection of the repair line on the base substrate partially overlaps with an orthographic projection of an anode of the OLED on the base substrate, and the repair line is coupled to a drain of the driving thin film transistor in an adjacent pixel unit; a groove is formed in a surface of at least one insulating film layer in a region of the orthographic projection of the repair line on the base substrate2Application No.: 16/489,165Docket No.: 081236-0223, and a portion of the anode of the OLED is filled in the groove, wherein a groove depth of the groove is less than a total thickness of the at least one 
The dependent claims 18, 21-31, and 34 are allowable by virtue of the dependence upon the claims 17 and 32. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891